MELTON, Justice,
dissenting.
I cannot agree with the majority’s refusal to follow the plain language of OCGA § 50-14-1. Slakman v. Continental Cas. Co., 277 Ga. 189, 191 (587 SE2d 24) (2003) (“[T]he fundamental rules of statutory construction . . . require us to construe a statute according to its terms, to give words their plain and ordinary meaning, and to avoid a construction that makes some language mere surplusage”) (citations omitted). The plain language of OCGA § 50-14-1 (e) (2) makes clear that the minutes of an agency meeting need not include the names of persons voting against a proposal or abstaining when the vote is not taken by roll-call. I therefore respectfully dissent.
OCGA § 50-14-1 (e) (2) states in relevant part that the minutes of a meeting required to be open to the public
shall, as a minimum, include the names of the members present at the meeting, a description of each motion or other proposal made, and a record of all votes. In the case of a roll-call vote the name of each person voting for or against a proposal shall be recorded and in all other cases it shall be presumed that the action taken was approved by each person in attendance unless the minutes reflect the name of the persons voting against the proposal or abstaining.
(Emphasis supplied.) The first sentence of the statute makes clear that, at a minimum, the minutes of a meeting need only include “the names of the members present at the meeting, a description of each motion or other proposal made, and a record of all votes.” Id. There is nothing in the first sentence of the statute to indicate that the record of votes taken at every meeting must include a breakdown of the names of persons voting against a proposal or abstaining from a vote. However, the statute specifically goes on to state that, “[i]n the case of a roll-call vote the name of each person voting for or against a proposal shall be recorded.” (Emphasis supplied.) Id. “[I]n all other cases,” ostensibly those that do not involve a roll-call vote, “it shall be presumed that the action taken was approved by each person in attendance unless the minutes reflect the name of the persons voting against the proposal or abstaining.” (Emphasis supplied.) Id. Thus, in the case of a roll-call vote, the minutes must include the name of *528each person voting for or against a proposal. However, in all other cases, a presumption exists that an action was approved by unanimous vote unless the minutes reflect otherwise. In short, while an agency is required to include in the minutes the name of each person who voted for or against a proposal in the case of a roll-call vote, in all other cases it has the option of including in the minutes the names of the individuals who voted against a proposal or abstained from voting, but it is not required to do so.
Decided February 6, 2012.
Matthew Cardinale, pro se.
Amber A. Robinson, Kristen E. Brooks, Cathy Hampton, for appellees.
Samuel S. Olens, Attorney General, Dennis R. Dunn, Deputy Attorney General, Stefan E. Ritter, Senior Assistant Attorney General, Stuckey & Manheimer, Hollie G. Manheimer, Gerald R. Weber, Jr., amici curiae.
There is nothing complicated or unreasonable about this straightforward interpretation of the statute. Nor is the presumption of a unanimous vote for approved actions in non-roll-call cases something that the Legislature was not authorized to include in the statute. See, e.g., Flint River Mills v. Henry, 239 Ga. 347 (236 SE2d 583) (1977) (even where workers’ compensation statute as written could create presumption of dependency where actual facts of case were contrary to the presumption, statute was constitutional). Given the Legislature’s clear authority to enact OCGA § 50-14-1 (e) (2) in exactly the way that it was written and the fact that there is nothing confusing or ambiguous about the simple terms used in the statute, we must construe the statute according to its plain terms. I therefore must respectfully dissent from the majority’s insistence on interpreting OCGA § 50-14-1 (e) (2) in a manner that is directly contrary to its plain and unambiguous language.
I am authorized to state that Presiding Justice Carley and Justice Benham join in this dissent.